Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-12, 17, 21-23, and 25 are rejected under 35 U.S.C. 103 as being obvious over Kiefer et al., U.S. 2005/0258977 (see previously submitted PTO-892 dated 4/7/22).
	On claim 1, Kiefer cites:
A method for alerting a driver of a vehicle, comprising:
detecting an object in a spatial environment adjacent to the vehicle ([0017, 22] and figure 1);
identifying a set of output devices located within a cabin of the vehicle, each output device of the set of output devices being located at a different physical location within the cabin ([0023] and figure 2, “the controller 204 continuously evaluates information received from the FPA sensor 202 to determine if an object is closer than a selected threshold and hence, if the object poses a collision threat to the vehicle. If the collision alert algorithm located on the controller 204 determines that the driver should be warned of a collision threat, a haptic seat vibration warning is provided in the appropriate location(s) of a haptic seat 208.”;
selecting a subset of output devices from the set of output devices based
on an external location of the object in relation to the vehicle, a physical location of 
each output device of the subset of output devices corresponding to the external location of the object in relation to the vehicle (see above respect to “appropriate locations of a haptic seat”); 
determining that the set of output devices are outputting an audio signal: and
generating a notification by localizing the audio signal from the set of output devices to the subset of output devices based on detecting the object.
Regarding the excepted:
“determining that the set of output devices are outputting an audio signal: and
generating a notification by localizing the audio signal from the set of output devices to the subset of output devices based on detecting the object,” Kiefer, as above, discloses an embodiment in which haptic notifications are given on a driver’s seat in locations respective to the direction of a perceived collision threat. Kiefer, [0019] also discloses haptic alerts as being more “effective at indicating to the driver the direction of the collision threat.” Implicit in this statement is the known practice of using directional audio notification as an alternative embodiment to the cited haptic notification. 
It would have been obvious at the time the claimed invention was filed to substitute the alternative “audio notification” for the cited haptic notification such that the claimed invention is realized. Kiefer discloses at least two known notification embodiments used to warn a driver of a possible collision and the direction of the perceived threat. Thus, one of ordinary skill in the art would have substituted the known haptic warning with the audio warning and the results of the substitution would have predicted the claimed invention. 
On claim 2, Kiefer cites: 
The method of claim 1, in which the external location of the object corresponds to a blind spot of the vehicle.  [0016] and figure 1 discloses warnings in blind spots using various “blind spot systems” and “side blind zone alerts.” 
On claim 3, Kiefer cites: 
The method of claim 1, further comprising detecting the object via at least one sensor of the vehicle. Kiefer, figure 2 and [0023] FPA sensor. 
On claim 9, Kiefer cites: 
The method of claim 1, in which at least one output device of the set of output devices is defined in a driver seat, a front windshield frame, or a steering wheel of the vehicle. See Kiefer, figures 2 and 3. 
On claim 10, see the rejection of claim 1 which discloses the same subject matter as claim 10 and is rejected for the same reasons.  
On claim 11, Kiefer cites: 
The apparatus of claim 10, in which the location of the object corresponds to a blind spot of the vehicle. See the rejection of claim 2 which discloses the same subject matter as claim 11 and is rejected for the same reasons. 
On claim 12, Kiefer cites: 
The apparatus of claim 10, in which the object is detected via at least one sensor of the vehicle. Kiefer, figure 2 and [0023] FPA sensor.
On claim 17, see the rejection of claim 1 which discloses the same subject matter as claim 10 and is rejected for the same reasons.  The claimed “computer readable medium” is the “algorithm located on the controller 204” disclosed in Kiefer, [0023] and figure 2.
On claim 21, Kiefer cites: 
The non-transitory computer-readable medium of claim 17, in which at least one output device of the set of output devices is defined in a driver seat, a front windshield frame, or a steering wheel of the vehicle. See Kiefer, figures 2 and 3. 
On claim 22, Kiefer cites: 
The non-transitory computer-readable medium of claim 17, in which the object is detected via at least one sensor of the vehicle. Kiefer, figure 2 and [0023] FPA sensor. 
On claim 23, Kiefer cites: 
The non-transitory computer-readable medium of claim 17, in which the external location of the object corresponds to a blind spot of the vehicle.  [0016] and figure 1 discloses warnings in blind spots using various “blind spot systems” and “side blind zone alerts.” 
On claim 25, Kiefer cites: 
The non-transitory computer-readable medium of claim 17, in which at least one output device of the set of output devices is defined in a driver seat, a front windshield frame, or a steering wheel of the vehicle. See Kiefer, figures 2 and 3. 
Claims 8, 24, and 26 are rejected under 35 U.S.C. 103 as being obvious over Kiefer et al., U.S. 2005/0258977 in view of Farmer et al., U.S. 5,979,586.
On claim 8, Kiefer cites except:
The method of claim 1, in which each of the output device of the set of output devices is coupled to an existing audio system, an existing visual output device, or an existing haptic output device. 
In the rejection of claim 1, Kiefer discloses using both haptic warnings and audio warnings to apprise the driver of collision threats. Kiefer doesn’t disclose using existing systems to carry out the cited warnings.
In the same art of collision warning systems, Farmer, discloses the following: col. 2, lines 44-46 and figure 1, “auto stereo” in figure 1 is connected to the left and right speaker thus interpreted to be the same as existing audio system.
It would have been obvious at the time the claimed invention was filed to substitute the alternative “auto stereo” for the cited haptic notification such that the claimed invention is realized. Kiefer discloses at least two known notification embodiments used to warn a driver of a possible collision while Farmer discloses using an “auto stereo system” to carry out the audio alert. Thus, one of ordinary skill in the art would have substituted the known audio warning using the existing “auto stereo” and the results of the substitution would have predicted the claimed invention.
 
Claim 24 includes the same subject matter as claim 8 and is rejected over Kiefer in view of  Farmer for the same reasons articulated in the rejection of claim 8.  
Claim 26 includes the same subject matter as claim 8 and is rejected over Kiefer in view of  Farmer for the same reasons articulated in the rejection of claim 8.  
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 1 have been carefully reviewed. The amended claim limitations include: ““determining that the set of output devices are outputting an audio signal; and generating a notification by localizing the audio signal from the set of output devices to the subset of output devices based on detecting the object,” Claims 10 and 17 claim the same amended subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683